Citation Nr: 1745186	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  12-29 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bronchitis.  

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability.  

6.  Entitlement to service connection for a lumbar spine disability.  

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.  

8.  Entitlement to service connection for a left knee disability.

9.  Entitlement to service connection for shin stress fractures.  

10.  Entitlement to an initial rating in excess of 30 percent for irritable bowel syndrome, also claimed as peptic ulcer or gastroesophageal reflux disease (GERD).

11.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to November 1993, and from July 1994 to August 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2009 and February 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The claims file was subsequently transferred to the RO in Columbia, South Carolina.

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2017.  A transcript of that hearing has been associated with the record.  

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, bronchitis, a lumbar spine disability, and a left knee disability, as well as entitlement to an initial rating in excess of 30 percent for irritable bowel syndrome and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 1994 rating decision denied entitlement to service connection for a left knee condition, hearing loss, and a low back condition. 

2.  The Veteran did not appeal the May 1994 rating decision, and new and material evidence was not received within the one-year appeal period.

3.  Evidence received since the time of the final May 1994 decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.

4.  Evidence received since the time of the final May 1994 decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a lumbar spine disability.

5.  Evidence received since the time of the final May 1994 decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left knee disability.

6.  The preponderance of the evidence is against a finding of current shin stress fractures.


CONCLUSIONS OF LAW

1.  The May 1994 rating decision is final.  38 U.S.C.A § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  Evidence submitted to reopen the claim of entitlement to service connection for bilateral hearing loss is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  Evidence submitted to reopen the claim of entitlement to service connection for a lumbar spine disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

4.  Evidence submitted to reopen the claim of entitlement to service connection for a left knee disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

5.  The criteria for service connection for shin stress fractures are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran seeks to reopen previously denied claims of entitlement to service connection for bilateral hearing loss, a lumbar spine disability, and a left knee disability.

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A shall be construed to require VA to reopen a claim that has been disallowed, except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A (f) (West 2014).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA. 38 C.F.R. § 3.156(a) (2016).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The United States Court of Appeals for the Federal Circuit (Court) has held that new evidence may be sufficient to reopen a claim if it can contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Elkins v. West, 12 Vet. App. 209 (1999).  Then the Board may proceed to evaluate the merits of the claim after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.  

Here, the Veteran filed claims of entitlement to service connection for left knee trauma, bilateral high-frequency hearing loss, and chronic low back pain in November 1993.  These claims were denied in a May 1994 rating decision.  Specifically, the claim of entitlement to service connection for left knee trauma was denied on the basis that even though he was treated in service for left knee pain, there was no evidence of chronic residuals at separation from service.  The claim of entitlement to service connection for bilateral high-frequency hearing loss was denied on the basis that hearing loss in the left ear was shown prior to military service with no evidence of any aggravation of the condition by military service, and because hearing in the right ear was within normal limits by VA standards during military service.  Finally, the claim of entitlement to service connection for chronic low back pain was denied on the basis that there was no evidence of findings of residuals of disease or injury to the back shown at separation from military service.  This rating decision was not appealed, and documentation constituting new and material evidence was not received within the one-year appeal period.   Accordingly, the May 1994 rating decision is final.  38 U.S.C.A § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

As the May 1994 rating decision is the last final disallowance regarding the hearing loss, lumbar spine, and left knee claims, the Board must review all of the evidence submitted since that time to determine whether the Veteran's claims should be reopened and readjudicated on a de novo basis.  The credibility of the new evidence is presumed for the purpose of determining whether the new evidence is material.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence associated with the claims file since the May 1994 rating decision includes a transcript of the Veteran's testimony from his April 2017 Board videoconference hearing, as well as various VA examination reports related to these disabilities, dated in September 2009 and May 2017.  These documents qualify as new evidence because they were not of record at the time of the May 1994 rating decision.

The above evidence also qualifies as material.  In his lay testimony, the Veteran asserted that he did not have hearing loss, low back symptomatology, or left knee symptomatology prior to service; that the symptoms associated with these disabilities had their onset during his periods of active duty service; and that the symptomatology continued since the time of onset.  This evidence is material because it provides competent lay evidence, presumed to be credible, of an onset of symptomatology in service which persisted into the present day.  Thus, the collective evidence is material because it relates to unestablished facts necessary to substantiate the Veteran's claims of entitlement to service connection for bilateral hearing loss, a lumbar spine disability, and a left knee disability.

Accordingly, the Board finds that new and material evidence has been received since the prior final denial of this claim in May 1994.  Shade, 24 Vet. App. at 117.  The claims of entitlement to service connection for bilateral hearing loss, a lumbar spine disability, and a left knee disability are thus reopened.  These reopened issues are discussed in further detail in the Remand section below.  

II.  Service Connection

The Veteran also seeks entitlement to service connection for shin stress fractures.  Service connection may be established for disability resulting from personal injury sustained or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

After review of the record, the Board finds against the claim.  In this regard, basic entitlement to disability compensation derives from 38 U.S.C.A. §§ 1110 , 1131.  That statute provides for compensation, beginning with the words: "For disability resulting from personal injury suffered of disease contracted in the line of duty. . . .".  Thus, in order for a veteran to qualify for entitlement to compensation under this statute, the veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321   (2007).

Here, while the Veteran's treatment records and VA examination reports reflect that he was diagnosed as having shin splints (including tibia and/or fibula stress fracture and/or exertional compartment syndrome) while on active duty in the 1990s, there is no evidence of a current diagnosis of shin splints during the period on appeal.  Indeed, at his April 2017 Board videoconference hearing, the Veteran testified that he sustained stress fractures while stationed at Marine Corps Base Camp Pendleton in 1994 and was subsequently assigned to light duty; however, he acknowledged that he had no reoccurrence of shin splints since separating from service and experienced no residual disability relating to the shin splints.  The Board notes that the Veteran filed his current claim of entitlement to service connection for shin stress fractures in June 2008, approximately 20 years following his separation from service.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, there is no showing of shin stress fractures at the time of filing of the claim or at any time during this appeal.  The Court has held that pain alone, without a diagnosed or underlying malady or condition, is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds, 253 F.3d 1356 (Fed. Cir. 2001).  In the absence of proof of a disability, there can be no valid claim regardless of the theory of entitlement.  Should the pathology reappear in the future, the Veteran may file a new claim at that time.  Accordingly, the claim of entitlement to service connection for shin stress fractures is denied.  


ORDER

New and material evidence having been received, the Veteran's claim of entitlement to service connection for bilateral hearing loss is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the Veteran's claim of entitlement to service connection for a lumbar spine disability is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the Veteran's claim of entitlement to service connection for a left knee disability is reopened, and to that extent only, the appeal is granted. 

Entitlement to service connection for shin stress fractures is denied.


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss, tinnitus, bronchitis, a lumbar spine disability, and a left knee disability, as well as entitlement to an initial rating in excess of 30 percent for irritable bowel syndrome and entitlement to a TDIU.  Unfortunately, the Board finds that additional development must be undertaken before these issues can be adjudicated on the merits.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.

With respect to the issues of entitlement to service connection for bilateral hearing loss and tinnitus, the Veteran has testified that he developed hearing loss and tinnitus as a result of working near the flight line in close proximity to F-18 combat jets in his capacity as an aviation ombudsman.  However, a review of his service treatment records reveals that left ear hearing loss at 4000 Hertz was noted on his May 1987 Report of Medical Examination upon enlistment into service.  The Veteran was provided with VA examinations in September 2009 and October 2009, at which time he was diagnosed as having left ear sensorineural hearing loss as well as tinnitus.  The examiner opined that it was less likely than not that the Veteran's hearing loss and tinnitus were related to military noise exposure.  The examiner explained that, "This opinion is based upon SMR data which documents a moderately-severe high frequency hearing loss in the left ear at the time of entry into the Marine Corps.  In the SMR there is documentation that the veteran reported a history of hunting and use of firearms prior to entering the military.  The latest test in the veteran's SMR documented no significant change in hearing relative to the enlistment physical hearing test."  

The Board finds that the September 2009 and October 2009 VA examination reports are inadequate for adjudicating the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Significantly, the examiner used the incorrect "less likely than not" standard when addressing the likelihood of in-service aggravation of a preexisting condition, as opposed to the correct and more stringent "clear and unmistakable evidence" standard.  Crucially, when addressing the issue of entitlement to service connection for a preexisting disability, the correct legal standard to apply is whether there is clear and unmistakable evidence that the preexisting disability did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disability.  This distinction is important, because "clear and unmistakable evidence" is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).  As such, the Veteran should be provided with another audiological examination in which the examiner uses the correct evidentiary standard.  

With respect to the issue of entitlement to service connection for a lumbar spine disability, the Veteran testified that he began experiencing low back pain in service as a result of loading ordnance onto military aircraft, and that this back pain continued into the present.  Although the Veteran stated that he did not seek formal treatment for back pain while in service, he did report recurrent back pain on his Report of Medical History upon separation from his first period of service in August 1993.  The Veteran additionally testified that he saw a chiropractor to treat his low back pain since 1999, although these records are no longer available.  The Veteran was provided with a VA examination in September 2009, at which time he was diagnosed as having degenerative disc disease of the lumbar spine.  However, the examiner opined that the Veteran's back disability was less likely as not caused by or a result of service.  In support of this conclusion, the examiner emphasized that there was no chronic lower back condition established while on active duty and no evidence of treatment for a compensable lower back condition within one year of discharge, with the first documented treatment for lower back symptoms in 2004 (six years following the Veteran's last period of active duty).  

The Board finds the September 2009 VA examination report to be inadequate.  Significantly, the rationale for the September 2009 examiner's negative opinion centered on the lack of evidence of treatment for back symptomatology during service and after service discharge with no regard for the Veteran's competent lay statements that he has experienced recurrent back pain continuously since active duty service (recurrent back pain which was contemporaneously documented by the Veteran on his August 1993 Report of Medical History at separation from service).  As such, the September 2009 VA opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding a medical examination inadequate where the examiner "impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service").  Accordingly, the RO should obtain a new VA opinion which adequately addresses all of the pertinent evidence in the claims file.

With respect to the issues of entitlement to service connection for a left knee disability and bronchitis, the Board notes that these claims were most recently adjudicated by the Agency of Original Jurisdiction (AOJ) in a March 2016 supplemental statement of the case.  However, since that time, evidence have been added to the record that is directly pertinent to these claims.  VA treatment records from the VA Medical Center in Charleston, South Carolina, dated from May 2017 to July 2017 discuss the nature of the Veteran's "bronchitis like" airway problem.  Moreover, VA examinations provided to the Veteran in May 2017 (and subsequent etiological opinion provided in June 2017) are directly relevant to his claims of entitlement to service connection for a left knee disability and bronchitis.  While the Board is cognizant that 38 U.S.C.A. § 7105 (e) provides an automatic waiver of initial AOJ review if a veteran submits evidence to the AOJ or the Board with, or after submission of, a substantive appeal in cases where the substantive appeal was filed on or after February 2, 2013, see 38 U.S.C.A. § 7105 (e) (West 2014); see also VA Fast Letter 14-02 (May 2, 2014), the Board finds that an automatic waiver of jurisdiction cannot be applied in this case because the Veteran's substantive appeal was received in October 2012, and therefore, the provision of automatic waiver is not applicable in this case.  Consequently, the Board must remand these issues in order for the AOJ to address the 2017 VA examination reports, treatment records, and any other relevant evidence of record in the first instance.

With respect to the issue of entitlement to an initial rating in excess of 30 percent for irritable bowel syndrome, the Board notes that the Veteran initially sought entitlement to service connection for an ulcer or gastroesophageal reflux disease (GERD).  He was provided with a VA Gulf War General Examination in January 2013, at which time he was diagnosed as having GERD as well as irritable bowel syndrome.  With respect to his GERD, the Veteran reported persistently recurrent epigastric distress, pyrosis (heartburn), reflux, regurgitation, and sleep disturbance caused by esophageal reflux, as well as transient nausea which occurred four or more times per year.  Manifestations of his irritable bowel syndrome included weekly diarrhea which lasted 1 to 4 days at a time and resulted in voiding 5 to 6 times per day, as well as bimonthly abdominal distension accompanied by nausea.  The Veteran described frequent episodes of bowel disturbance with abdominal distress, with 7 or more exacerbations of symptomatology in the past year.  

Based on the results of the January 2013 VA examination, the RO granted entitlement to service connection for irritable bowel syndrome in a February 2013 rating decision and granted a 30 percent disability rating under Diagnostic Code 7346-7319.  Diagnostic Code 7346 pertains to hiatal hernia (GERD) while Diagnostic Code 7319 pertains to irritable colon syndrome.  The rating decision explained that this grant of service connection constituted a complete grant of benefits sought on appeal for the issues of irritable bowel syndrome, peptic ulcer, and GERD.  This is because governing regulations provide that there are diseases of the digestive system, particularly with the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113 (2016).  The Board notes that the Veteran's rating was subsequently changed to a single Diagnostic Code, 7319 (pertaining to irritable bowel syndrome), although the underlying service-connected disability was still characterized as "irritable bowel syndrome, also claimed as peptic ulcer or gastroesophageal reflux disease."

At his April 2017 Board videoconference hearing, the Veteran and his representative expressed frustration that his diagnosed GERD and irritable bowel syndrome were rated together under a single Diagnostic Code, and expressed their understanding that the Veteran was in receipt of the maximum schedular rating under Diagnostic Code 7319.  However, the possibility of a higher rating under Diagnostic Code 7346 was not discussed.  Given that the Veteran was last provided with a VA examination relevant to his GERD in January 2013, over four years ago, and that he has indicated that he was unable to perform job duties when the symptoms associated with these disabilities were present, the Board finds that the Veteran should be provided with a contemporaneous VA examination to assess the current severity of his GERD and irritable bowel syndrome.  See 38 C.F.R. § 3.159(c)(4)(i) (2016); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (indicating that a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity); Green v. Derwinski, 1 Vet. App. 121, 124   (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination); Littke v. Derwinski, 1 Vet. App. 90, 93   (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).  While the Veteran was provided with VA Intestinal Conditions examinations in December 2014 and February 2017, these examinations focused exclusively on his irritable bowel syndrome and did not address symptomatology associated with his GERD.  

With respect to the issue of entitlement to a TDIU, the Board notes that this claim cannot be adjudicated until the increased rating and service connection claims are addressed because they are intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As such, the Veteran's TDIU must also be remanded pending resolution of the increased rating and service connection claims.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate medical professional to address the nature and etiology of his diagnosed hearing loss and tinnitus.  The record must be made available to the examiner in conjunction with the examination.  

With respect to each such disability, the physician must provide an opinion as to whether there is clear and unmistakable evidence that any diagnosed audiological disorder preexisted the Veteran's period of active duty service.  If hearing loss and/or tinnitus is found to have preexisted military service, then the examiner must state the specific evidence upon which the finding was made.  The examiner must then provide an opinion as to whether there is clear and unmistakable evidence that the Veteran's military service did not aggravate the preexisting hearing loss and/or tinnitus beyond the normal progression of the disease, and if so, the examiner must state the specific evidence upon which the finding is based.  
If the examiner finds that the Veteran did not have hearing loss and/or tinnitus that preexisted military service, then the examiner must opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current hearing loss and tinnitus began in service, was caused by service, or is otherwise etiologically related to his military service.  

A complete rationale must be provided for any opinion offered.  In providing these opinions, the examiner is asked to specifically cite to the results of other audiograms conducted while the Veteran was in service and explicitly reference the Veteran's lay statements with respect to the onset of his hearing loss and tinnitus.

2.  Provide the Veteran with a new VA examination to determine the etiology of the Veteran's current degenerative disc disease of the lumbar spine.  The examiner should review the claims file, to include the in-service and post-service medical evidence as well as the Veteran's competent lay statements as to his lumbar spine symptoms before and after service discharge.  Based on review of the Veteran's claims file as well as findings derived from the examination, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current degenerative disc disease of the lumbar spine began in service, was caused by service, or is otherwise etiologically related to his military service, to include his in-service complaints of chronic back pain.  A complete and thorough rationale must be provided for all opinions provided.

3.  Provide the Veteran with an appropriate VA examination to determine the current symptoms and severity of his service-connected GERD.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that the claims file was reviewed.  

All tests and studies deemed necessary by the examiner should be performed.  For GERD, the examiner should address all manifestations of the disorder, to include whether such symptoms are productive of severe impairment of the Veteran's health.  

The examiner is requested to address the impact the Veteran's service-connected GERD and irritable bowel syndrome has on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  When addressing the functional limitations, the examiner should not consider the effects of age or any nonservice-connected disabilities.  The examiner should detail the functional effects the Veteran's GERD and irritable bowel syndrome have on his ability to perform physical and sedentary tasks.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.

4.  Following any additional indicated development, review the claims file and readjudicate the Veteran's claims.  Specifically address all pertinent and relevant evidence received since the last adjudication of that matter in the March 2016 supplemental statement of the case and statement of the case, including any evidence associated with the claims file in conjunction with this remand.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


